Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6540 Filed 02/03/21 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 AARON GANT, et al.,                                 Case No. 19-cv-12533

        Plaintiffs,
                                                     Sean F. Cox
 v.                                                  United States District Court Judge

 FORD MOTOR COMPANY,

        Defendant.


        OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                    DEFENDANT’S MOTION TO DISMISS

       Aaron Gant and 359 other plaintiffs across the country allege that transmission defects

plagued their Ford Fusion automobiles with model years between 2010 and 2017. They filed suit

against Ford Motor Company, which now seeks to dismiss the case in its entirety. The parties have

briefed the issues, and the Court held a Zoom hearing on January 28, 2021. For the reasons

discussed below, the Court grants Ford’s motion in part and denies it in part.

                                                I.

       Plaintiffs’ complaint spans 841 pages and alleges seven types of causes of action: breach

of express warranty, breach of implied warranty, violation of the Magnuson-Moss Warranty Act,

revocation of acceptance, fraud and consumer-protection claims, unjust enrichment, and product-

liability claims. They allege:

       The transmissions in Plaintiffs’ Fusions are defective in design, materials, and/or
       manufacture and workmanship. This can result in various problems, including, but
       not limited to the following defects known to Ford: sudden and unexpected shaking,
       violent jerking, bucking and kicking on acceleration (commonly referred to as
       “shuddering” or “juddering”), delayed acceleration (especially from a complete


                                                 1
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6541 Filed 02/03/21 Page 2 of 24




        stop), gears slipping, hesitation on acceleration, difficulty stopping the vehicle, lack
        or loss of motive power, delayed downshifts, hard decelerations or ‘clunks’ when
        slowing down or accelerating at low speeds, premature wear of the internal
        components, transmission failures in the middle of roadways creating an
        unreasonably dangerous situation that increases the risk of an accident, and/or
        catastrophic failures necessitating replacement, attributable to one or more of the
        following: failing fluid seal integrity, throttle body deficiencies, failed torque
        converter welds, driveshaft failure, and failed Transmission Control Module
        (“TCM”) or Powertrain Control Module (“PCM”) updates to limit problems
        associated with transmission design and/or manufacture, or caused by the vehicle’s
        design and architecture issues (collectively, the “Transmission Defects”).

(ECF No. 38, PageID.4380–4381.)

        Plaintiffs also assert that Ford “began rolling out a continuous series” of technical service

bulletins, or “TSBs,” shortly after introducing the Fusion. (Id. at 4407.) “The TSBs detail the same

Transmission Defects that Plaintiffs complain of here, proving that Ford knew well that its Fusion

transmissions were not functioning as marketed or expected, and that they were defective and not

fit for their intended use,” according to the complaint. (Id.) This includes a TSB from September

21, 2009, which stated that some 2010 Ford Fusions exhibited a “harsh 3-1 or 2-1 rolling stop

downshift or downshift hesitation.” (ECF No. 39-9, PageID.5700.) Furthermore, Plaintiffs allege

that Ford was aware of complaints about the transmissions from consumers as well as reports from

dealerships. (ECF No. 38, PageID.4388, 4405.)

                                                   II.

        Ford moved to dismiss the claims under Federal Rule of Civil Procedure 12(b)(6).

        In deciding a Rule 12(b)(6) motion, the Court “construes the complaint in the light most

favorable to the plaintiff, accepts the plaintiff’s factual allegations as true, and determines whether

the complaint ‘contain[s] sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.’ ” Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 403 (6th


                                                   2
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6542 Filed 02/03/21 Page 3 of 24




Cir. 2012) (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court

“need not, however, accept unwarranted factual inferences.” Bennett v. MIS Corp., 607 F.3d 1076,

1091 (6th Cir. 2010) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual

allegations must “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

                                                III.

                                       A. Shotgun Pleading

       As a first matter, Ford suggests that the entire suit be dismissed as an improper form of

“shotgun pleading.” This term appears frequently in the Eleventh Circuit’s case law. See Weiland

v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321 & n.9 (11th Cir. 2015) (collecting cases).

As the Weiland Court explained, the term is used to describe several different categories. See id.

at 1321–23.

       However, this specific phrase is not widely used in the Sixth Circuit. One practice that this

circuit has condemned is failing to “connect specific facts or events with the various causes of

action she asserted.” Lee v. Ohio Educ. Ass’n, 951 F.3d 386, 392 (6th Cir. 2020) (quoting

Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 947 (7th Cir. 2013)). The Court held that this type

of complaint “violate[s] Rule 8(a)(2)’s requirement that [a plaintiff] provide the defendants

‘adequate notice of the claims against them and the grounds upon which each claim rests.’” Id. at

392–93 (quoting Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018)). A plaintiff

also violates Federal Rule of Civil Procedure 10(b) when she “fail[s] to separate each of her causes

of action or claims for relief into separate counts.” Id. at 393. In sum, the fatal flaw in such

complaints is that the plaintiff does not connect specific facts to causes of action or provide

defendants with adequate notice.


                                                 3
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6543 Filed 02/03/21 Page 4 of 24




       Here, Plaintiffs connect each fact with a cause of action and the complaint provides Ford

with adequate notice of the claims against the company. An abundant page count alone is not cause

for granting a motion to dismiss. See, e.g., Ciralsky v. CIA, 355 F.3d 661, 670 (D.C. Cir. 2004)

(noting that Rule 8 requires statements, not entire complaints, to be short and plain). Even though

there are myriad claims, each individual claim for relief contains “a short and plain statement of

the claim showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). So although

the complaint is very long and has a large number of plaintiffs, it does not violate the Federal Rules

of Civil Procedure based on so-called shotgun pleading.1

                                 B. Breach of Express Warranty

       The complaint alleges that Ford breached its express New Vehicle Limited Warranty

(“NVLW”), which covers “any repairs needed to correct defects in materials or workmanship of

covered parts.” (ECF No. 38, PageID.4382–83.) The NVLW provides coverage for the earlier of

three years or 36,000 miles, according to Plaintiffs, and powertrain coverage for the earlier of five

years or 60,000 miles. (Id. at 4383.) And this warranty “assured consumers that Ford would repair

any defects in materials or workmanship under normal use,” the complaint says. (Id.)

       In its motion to dismiss, Ford lists three reasons why these claims should fail. First, the

company says Plaintiffs failed to plead “factual allegations plausibly supporting an actual defect


1
  As another procedural matter, Ford’s motion also argues that some of the individuals’ claims are
procedurally barred because they fall outside the relevant statutes of limitations. “The statute of
limitations is an affirmative defense,” however, “and a plaintiff generally need not plead the lack
of affirmative defenses to state a valid claim.” Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th
Cir. 2012). The Court agrees that “adjudication of a limitations defense at the pleading stage is
particularly inappropriate where, as here, factual issues relating to concealment of the defect by
the defendant potentially could impact whether it is estopped from asserting the limitations
defense, or whether other exceptions to the defense could apply.” Francis v. Gen. Motors, LLC,
No. 19-11044, 2020 WL 7042935, at *20 (E.D. Mich. Nov. 30, 2020).

                                                  4
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6544 Filed 02/03/21 Page 5 of 24




within warranty coverage.” (ECF No. 42, PageID.5931.) Second, Ford argues that Plaintiffs have

alleged only a design defect even though the NVLW only covers defects in materials and

workmanship. (Id. at 5932.) Finally, Ford asserts that a large number of Plaintiffs never reported

the need for repairs to a dealership within the warranty period. (Id.)

        Plaintiffs dispute these three conclusions. They first maintain that they have sufficiently

pleaded a cause of action for breach of express warranty. (ECF No. 43, PageID.6398.) Second,

Plaintiffs argue that they adequately alleged defects outside of the normal “characteristics of the

vehicle related to materials or workmanship.” (Id.) Finally, Plaintiffs say they all “presented their

vehicles for repair under the warranty, but that the problems were not fixed.” (Id. at PageID.6401.)

        Regarding Ford’s first argument, the motion notes that more than one of the Plaintiffs do

not specifically allege any malfunctioning—they simply state that they bought a new Ford Fusion

or a used Ford Fusion outside the warranty period. (ECF No. 42, PageID.5933.) Plaintiffs respond

that the “common allegations” paragraphs (numbered six through 27 in their complaint) apply to

“all Plaintiffs.” (ECF No. 43, PageID.6400.) “The Vehicles were delivered to Plaintiffs with

serious defects and nonconformities to warranty, and each developed other serious defects and

nonconformities to warranty including, but not limited to, a defective transmission,” according to

the complaint. (ECF No. 38, PageID.4380.) This statement does indicate that each and every

plaintiff bought a car with a defective transmission even if the individual allegations are sometimes

vaguer. So even though the allegations in some of the individual paragraphs are less detailed, the

overall specificity is enough at this stage of the litigation.

        Second, as for Ford’s argument relating to design defects, other cases in this district have

persuasively demonstrated that this is not a ground to dismiss. “At this early stage of the case,


                                                    5
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6545 Filed 02/03/21 Page 6 of 24




without the benefit of any factual development as to the cause and origin of the alleged defect,

dismissal of the express warranty claims is not justified by a premature and uninformed

classification of the alleged defect as being categorically in the realm of ‘design’ or

‘manufacturing.’” In re FCA US LLC Monostable Elec. Gearshift Litig., 280 F. Supp. 3d 975, 1011

(E.D. Mich. 2017); accord Francis v. Gen. Motors, LLC, No. 19-11044, 2020 WL 7042935, at *7

(E.D. Mich. Nov. 30, 2020). The Court agrees that this issue need not be resolved now.

       For the same reason as the first one, Ford’s third argument about the warranty is adequately

countered by the complaint’s common allegations. Paragraph 27 states: “Each of the Plaintiffs to

this Complaint requested or desired that Ford fix the defective transmission in their Vehicle, but

Ford could not or would not permanently repair it.” (ECF No. 38, PageID.4389.) Ford accurately

notes that some individuals allege that they bought their vehicles too late to be covered by the

warranty—but the factual disputes between the two sides cannot be resolved on a Rule 12(b)6)

motion. As courts faced with similar facts have found, the well-pleaded factual assertions are

sufficient to sustain a recovery under a breach of express warranty. See McKee v. Gen. Motors

LLC, 376 F. Supp. 3d 751, 759 (E.D. Mich. 2019); Monostable Elec. Gearshift Litig., 280 F. Supp.

3d at 1009–13; Francis, 2020 WL 7042935, at *7.

                                 C. Breach of Implied Warranty

       Next, the Court considers the claims for breach of implied warranty. As discussed below,

the counts are dismissed for Plaintiffs bringing suit under the law of nine of the states. Therefore,

the Court grants the motion to dismiss Alabama Count III, Arizona Count I, Florida Count III,

Illinois Count III, New York Count IV, North Carolina Count I, Ohio Count IV, Washington Count

III, and Wisconsin Count IV. The other counts survive.


                                                 6
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6546 Filed 02/03/21 Page 7 of 24




       Ford gives three reasons why the Court should dismiss all of Plaintiffs’ breach of implied

warranty claims. First, it argues that all Plaintiffs failed to plead “sufficient facts plausibly

supporting timely notice to Ford of alleged breach under the UCC.” (ECF No. 42, PageID.5936.)

Next, the company says that many claims are barred because the lack of privity prohibits the claims

under many states’ laws. (Id. at 5937.) Finally, Ford asserts that Plaintiffs fail in their argument

that the vehicles are “dangerous instrumentalities” that do not require privity. (Id. at 5938–5939.)

       In response, Plaintiffs dispute that their allegations are insufficiently pleaded; the “common

allegations” for all of Plaintiffs’ automobiles indicate that “various problems” exist in the

transmission, as indicated above. (ECF No. 43, PageID.6402.) They also indicate that the issues

of timeliness and notice under the UCC are not pleading requirements. (Id. at 6403.) On the

question of privity, Plaintiffs acknowledge that several states do require privity to assert an implied

warranty claim. (Id. at 6404.) However, they claim that the complaint sufficiently pleads “the

connections between Plaintiffs and Ford and/or its agents.” (Id.)

       First, the Court will consider the sufficiency of the facts at this stage of the litigation. “The

elements of an implied warranty claim among the several states are quite similar, as one might

expect with a uniform statute,” such as the Uniform Commercial Code. See Monostable Elec.

Gearshift Litig., 280 F. Supp. 3d at 1013. For example, § 2314 of California’s commercial code

provides that a “warranty that the goods shall be merchantable is implied in a contract for their

sale if the seller is a merchant with respect to goods of that kind,” which mirrors the language of

U.C.C. § 2-314(1). See id. To allege a vehicle is not merchantable, moreover, the complaint must

allege that the car was “unfit for its intended purpose by compromising the vehicle’s safety,

rendering it inoperable, or drastically reducing its mileage range.” Id. at 1015 (alterations omitted)


                                                  7
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6547 Filed 02/03/21 Page 8 of 24




(quoting Troup v. Toyota Motor Corp., 545 F. App’x 668, 669 (9th Cir. 2013)). Furthermore,

U.C.C. § 2-607 requires that a buyer “must within a reasonable time after he discovers or should

have discovered any breach notify the seller of breach or be barred from any remedy.” Francis,

2020 WL 7042935, at *11.

       The Francis Court held that the plaintiffs’ complaint survived a motion to dismiss. See id.

at *8. The allegations included “reports of numerous dangerous incidents” and caused plaintiffs

“to be worried for their safety while driving the cars.” Id. “Those pleaded facts taken together

suffice to support an inference that the class vehicles were not fit for the intended purpose of

providing safe and reliable transportation on public roadways.” Id. Likewise, the complaint in

Monostable Electronic Gearshift Litigation would allow an inference that the defect at issue could

result in many unsafe scenarios. See 280 F. Supp. 3d at 1015. The allegations “certainly suffice[d]

to suggest that the [part’s] defect seriously ‘compromised the safety’ of the class vehicles.” Id.

       Here, the alleged transmission defects contain “sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” See Heinrich, 668 F.3d at 403. More

questionable is whether all of the Plaintiffs notified Ford of the defects “within a reasonable time.”

See Francis, 2020 WL 7042935, at *11 (citing U.C.C. § 2-607). However, the reasonable-time

statute “conspicuously does not state that it operates as a bar to suit, only to recovery. In other

words, the notice requirement does not create a precondition to commencing a lawsuit.” See

Monostable Elec. Gearshift Litig., 280 F. Supp. 3d at 1012. Another federal court also concluded

that this issue was not grounds for dismissal because “it is a question for the jury as to whether

such notice was provided within a reasonable time.” Id. (quoting Bednarski v. Hideout Homes &

Realty, Inc., 709 F. Supp. 90, 92 (M.D. Pa. 1988)). So while Ford raises some potentially valid


                                                  8
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6548 Filed 02/03/21 Page 9 of 24




issues about the reasonable-time provision, the Court disagrees that this alone precludes Plaintiffs

from advancing their claims of breach of implied warranty.

       Finally, the parties quarrel over the issue of privity. Ford claims, and Plaintiffs do not

dispute, that privity on implied warranty claims is required in 10 states listed in the complaint.2

(ECF No. 42, PageID.5937; ECF No. 43, PageID.6404.) In Florida, for instance, a plaintiff must

allege facts—not conclusory allegations—that the dealership where he purchased a car was an

agent of company and under its control. See McKee, 376 F. Supp. 3d at 760. The same is true in

Illinois and Ohio. See Matanky v. Gen. Motors LLC, 370 F. Supp. 3d 772, 786–87 (E.D. Mich.

2019). Absence of privity also “is an insurmountable bar to implied warranty claims” in Alabama,

Arizona, North Carolina, Washington, Wisconsin. See Francis, 2020 WL 7042935, at *9–10.

Privity is required under California law, but an exception applies “when a plaintiff is the intended

beneficiary of implied warranties in agreements linking a retailer and a manufacturer.” See

Matanky, 370 F. Supp. 3d at 786 (quoting Roberts v. Electrolux Home Prods., Inc., No. 12-1644,

2013 WL 7753579, at *10 (C.D. Cal. Mar. 4, 2013)). New York also recognizes such a third-party

exception, which requires “a fact-intensive exercise not amenable to resolution at the pleading

stage.” See Francis, 2020 WL 7042935, at *9. Therefore, the claims must be dismissed regarding

plaintiffs in eight states: Alabama, Arizona, Florida, Illinois, North Carolina, Ohio, Washington,

Wisconsin.




2
  The complaint also lists Connecticut, but there is no implied warranty claim under that state’s
law in the complaint. Furthermore, the parties are incorrect that Indiana law continues to require
vertical privity. See Hyundai Motor Am., Inc. v. Goodin, 822 N.E.2d 947, 959 (Ind. 2005)
(abrogating earlier case law); accord Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1024
(9th Cir. 2008).

                                                 9
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6549 Filed 02/03/21 Page 10 of 24




        The only question remains whether a third-party exception applies in states where the law

 recognizes it. Plaintiffs assert that the exception applies to the California Plaintiffs, who

 “specifically allege that they are intended beneficiaries of Ford’s implied warranties.” (ECF No

 43, PageID.6409.) Applying California law, this Court will deny the motion to dismiss these claims

 because plaintiffs “allege they purchased their cars from dealers authorized by [Ford], that they

 were the intended beneficiaries of the warranty agreements, and that they—not the dealers—were

 the intended consumers of the cars.” See Matanky, 370 F. Supp. 3d at 786; see also Mosqueda v.

 Am. Honda Motor Co., Inc., 443 F. Supp. 3d 1115, 1128 (C.D. Cal. 2020). Plaintiffs’ response

 brief does not claim that New York’s third-party exception applies to this situation, however, so

 this claim is abandoned. See Cruz v. Capital One, N.A., 192 F. Supp. 3d 832, 838 (E.D. Mich.

 2016) (citing Doe v. Bredesen, 507 F.3d 998, 1007–08 (6th Cir. 2007)); PNC Bank, Nat. Ass’n v.

 Goyette Mech. Co., 88 F. Supp. 3d 775, 785 (E.D. Mich. 2015).

        So the Court will dismiss the implied warranty claims brought by Plaintiffs in the eight

 states identified above in addition to New York. The other claims survive.

                        D. Magnuson-Moss Warranty Act (“MMWA”)

        “The Magnuson–Moss Warranty Act provides a federal cause of action for a ‘consumer

 who is damaged by the failure of a supplier, warrantor, or service contractor to comply with any

 obligation under a written warranty or implied warranty.’” Monostable Elec. Gearshift Litig., 280

 F. Supp. 3d at 1017 (alteration omitted) (quoting Bennett v. CMH Homes, Inc., 770 F.3d 511, 512

 n.1 (6th Cir. 2014)). “Claims under the Magnuson–Moss Warranty Act ‘stand or fall with express

 and implied warranty claims under state law.’” Id. (alterations omitted) (quoting Daniel v. Ford

 Motor Co., 806 F.3d 1217, 1227 (9th Cir. 2015)).


                                                10
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6550 Filed 02/03/21 Page 11 of 24




        So as with the implied warranty claims above, the Court dismisses the MMWA claims

 brought by Plaintiffs of Alabama, Arizona, Florida, Illinois, New York, North Carolina, Ohio,

 Washington, and Wisconsin.

                                  E. Revocation of Acceptance

        Plaintiffs also bring claims of revocation of acceptance, which is governed by U.C.C.

 § 2-608. Many states, including Michigan, have adopted that section in its entirety. The statute

 provides:

        (1) The buyer may revoke his acceptance of a lot or commercial unit whose
        nonconformity substantially impairs its value to him if he has accepted it

        (a) on the reasonable assumption that its nonconformity would be cured and it has
        not been seasonably cured; or

        (b) without discovery of such nonconformity if his acceptance was reasonably
        induced either by the difficulty of discovery before acceptance or by the seller's
        assurances.

        (2) Revocation of acceptance must occur within a reasonable time after the buyer
        discovers or should have discovered the ground for it and before any substantial
        change in condition of the goods which is not caused by their own defects. It is not
        effective until the buyer notifies the seller of it.

        (3) A buyer who so revokes has the same rights and duties with regard to the goods
        involved as if he had rejected them.

 Mich. Comp. Laws § 440.2608; see also, e.g., Cal. Com. Code § 2608.

        Ford argues that revocation is not available against a non-seller manufacturer. The Court

 agrees. See, e.g., In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Pracs. & Prod.

 Liab. Litig., 754 F. Supp. 2d 1145, 1187 (C.D. Cal. 2010) (“Plaintiffs have not alleged that they

 purchased their vehicles from Defendants. Thus, they seek revocation against an improper

 Defendant.”); Sautner v. Fleetwood Enterprises, Inc., No. 05-73252, 2007 WL 1343806, at *8


                                                11
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6551 Filed 02/03/21 Page 12 of 24




 (E.D. Mich. May 8, 2007) (“Revocation of acceptance . . . is generally used against an immediate

 seller. . . . The weight of authority under Michigan law opposes remote revocation.”); Newmar

 Corp. v. McCrary, 309 P.3d 1021, 1024 (Nev. 2013) (“A majority of jurisdictions have determined

 that revocation is not available against a manufacturer because the manufacturer is not a ‘seller’

 under the UCC.”).

           In arguing against this rule, Plaintiffs cite only a single, inapposite case. See Davis v. Forest

 River, Inc., 774 N.W.2d 327 (Mich. 2009). That brief order, which considers the question whether

 “plaintiff should be allowed to relinquish title,” see id. at 328, does not conflict with Ford’s

 argument. In fact, that order never discusses revocation, only how to measure damages in a breach

 of warranty action. See id.

           Considering this analysis, the Court dismisses the revocation of acceptance claims against

 Ford, which was a non-seller manufacturer in this case.

                              F. Consumer-Protection and Fraud Claims

                                                      1.

           Ford next argues that the consumer protection claims should be dismissed. The Court

 agrees.

           Under the Michigan Consumer Protection Act (“MCPA”), “[u]nfair, unconscionable, or

 deceptive methods, acts, or practices in the conduct of trade or commerce are unlawful.” Mich.

 Comp. Laws § 445.903(1). However, there are several exemptions, including any “transaction or

 conduct specifically authorized under laws administered by a regulatory board or officer acting

 under statutory authority of this state or the United States.” Id. § 445.904(1).




                                                      12
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6552 Filed 02/03/21 Page 13 of 24




        Ford argues that this exemption applies to motor vehicle sales. (ECF No. 42, PageID.5941.)

 Another judge in this district recently considered this identical argument, concluding that the

 MCPA claim should be dismissed. See Matanky, 370 F. Supp. 3d at 800. “The Michigan Supreme

 Court construes this exemption broadly, finding that ‘the relevant inquiry is whether the general

 transaction is specifically authorized by law, regardless of whether the specific misconduct alleged

 is prohibited.’” Id. at 799 (quoting Liss v. Lewiston-Richards, Inc., 732 N.W.2d 514, 518 (Mich.

 2007). That court held that “the sale of a new car by a licensed dealer . . . is one specifically

 authorized and regulated by law; thus, it is exempt from the MCPA.” Id. at 800 (citing Jimenez v.

 Ford Motor Credit Co., 2015 WL 9318913, at *7 (Mich. Ct. App. Dec. 22, 2015); Rosenbaum v.

 Toyota Motor Sales, USA, Inc., 2016 WL 9775018, at *3 (E.D. Mich. Oct. 21, 2016)); accord

 Divis v. Gen. Motors LLC, 2019 WL 4735405, at *9 (E.D. Mich. 2019). Rosenbaum specifically

 considered whether Toyota was exempt under the MCPA for allegations of improper miles-per-

 gallon advertising; it held that § 445.904(1) prevented the company from being sued because

 “Michigan regulates how car wholesalers like Toyota advertise automobiles, see MCL 257.248d,

 and it regulates the content of general automobile advertisements. See MCL 445.315.” See 2016

 WL 9775018, at *3

        Plaintiffs’ attempts to create ambiguity in the case law are unavailing. They say that the

 holdings of both Liss and Smith v. Globe Life Insurance Co., 597 N.W.2d 28 (Mich. 1999) conflict

 with the earlier language of Attorney General v. Diamond Mortgage Co., 327 N.W.2d 805 (Mich.

 1982). But Liss already harmonized the case law as it relates to the issue before this Court. That

 case held that “the MCPA exemption applies to residential home builders who engage in the type

 of activities that define a residential home builder . . . unlike Diamond Mortgage, where the


                                                 13
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6553 Filed 02/03/21 Page 14 of 24




 defendants engaged in activity, mortgage writing, that their real estate broker license simply did

 not permit them to do.” See 597 N.W.2d at 521. And as Matanky conclusively, sales of new cars

 (which were not considered in either Liss or Diamond Mortgage) squarely qualifies for the

 exemption. See 370 F. Supp. 3d at 800.

        Next, both briefs refer to Cyr v. Ford Motor Co., No. 345751, 2019 WL 7206100 (Mich.

 Ct. App. Dec. 26, 2019), appeal denied, 950 N.W.2d 51 (Mich. 2020). (ECF No. 42, PageID.5942;

 ECF No. 43, PageID.6422 n.3.) The Michigan Court of Appeals, in its unpublished decision,

 stated: “In light of our Supreme Court's interpretation of MCL 445.904(1) in Smith and Liss, we

 conclude that the manufacture, sale, and lease of automobiles, and the provision of express and

 implied warranties concerning those automobiles and their components are all conduct that is

 ‘specifically authorized’ under federal and state law.” Cyr, 2019 WL 7206100, at *2. The parties

 note that the Michigan Supreme Court, which denied the application for leave to appeal, has not

 yet acted on a motion for reconsideration. (ECF No. 48.) But that does not change the analysis.

 The persuasive reasoning of Matanky and Rosenbaum—as well as the synthesis of the case law in

 Liss, which is still binding authority—carries the day.

        Plaintiffs’ other arguments about consumer-protection violations are not convincing. Nor

 do they present precedent that the analysis under other states’ consumer-protection statutes is

 different. Their brief notes that certain states’ statutes do not use the words “automobile sales”—

 but neither does § 445.904(1). In fact, the language of some of those statutes closely tracks the

 scheme in Michigan that provides an exemption for automobile sales. See, e.g., Mass Gen. Laws

 ch. 93a, § 3 (“Nothing in this chapter shall apply to transactions or actions otherwise permitted

 under laws as administered by any regulatory board or officer acting under statutory authority of


                                                 14
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6554 Filed 02/03/21 Page 15 of 24




 the commonwealth or of the United States.”); Tenn. Code Ann. § 47-18-111 (“This part does not

 apply to . . . Acts or transactions required or specifically authorized under the laws administered

 by, or rules and regulations promulgated by, any regulatory bodies or officers acting under the

 authority of this state or of the United States . . . .”).

         Therefore, the consumer-protection counts are dismissed.

                                                      2.

         The various claims of fraud are among the lengthiest and most complicated allegations in

 the complaint. The Court declines to dismiss these claims. A summary of the relevant case law

 helps demonstrate why.

         In general, a cause of action sounding in fraud requires a heightened pleading standard

 under Federal Rule of Civil Procedure 9(b), requiring the plaintiff to “state with particularity the

 circumstances constituting fraud or mistake.” See Republic Bank & Tr. Co. v. Bear Stearns & Co.,

 683 F.3d 239, 255 (6th Cir. 2012) (“Rule 9(b) is designed, not only to put defendants on notice of

 alleged misconduct, but also ‘to prevent fishing expeditions . . . and to narrow potentially wide-

 ranging discovery to relevant matters.’” (quoting Chesbrough v. VPA, P.C., 655 F.3d 461, 466

 (6th Cir. 2011))). Under this standard, a plaintiff “must specify ‘the who, what, when, where, and

 how’ of the alleged omission,” that is, “(1) precisely what was omitted; (2) who should have made

 a representation; (3) the content of the alleged omission and the manner in which the omission was

 misleading; and (4) what Appellees obtained as a consequence of the alleged fraud.” Id. at 255–

 56 (quoting Carroll v. Fort James Corp., 470 F.3d 1171, 1174 (5th Cir. 2006)). “A complaint may

 suffice under the applicable standard if it alleges that a manufacturer knew of a defect before sale,

 the various venues the manufacturer used to sell the product failed to disclose the defect, and that


                                                      15
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6555 Filed 02/03/21 Page 16 of 24




 the plaintiffs would not have purchased the product or would have paid less for it had they known

 of the defect.” Matanky, 370 F. Supp. 3d at 789 (quoting Wozniak v. Ford Motor Co., No.

 17-12794, 2019 WL 108845, at *3 (E.D. Mich. Jan. 4, 2019)).

         Ford argues that Plaintiffs did not adequately plead the “what” component of the fraud,

 citing cases such as McKee. In that case, the plaintiffs made “allegations of GM’s omissions and

 concealments.” See McKee, 376 F. Supp. 3d at 761. The “what,” so to speak, was GM’s

 “knowledge of the defect” related to the 6L50 transmissions used by the company. Id. “Plaintiff

 also argue[d] that GM knew of the defect before the sale of the Class Vehicles and that the various

 channels through which GM sold the vehicles failed to disclose the defect.” Id. The complaint

 listed five sources of GM’s alleged knowledge: complaints to the National Highway Traffic Safety

 Administration (“NHTSA”) about the transmission in an older vehicle, contemporary complaints

 to the NHTSA about these vehicles, complaints on online forums, GM’s own testing, and GM’s

 internal monitoring. See id.

         The Court held that these allegations were insufficient:

         Plaintiff’s allegations fail to sufficiently plead GM’s knowledge. Courts routinely
         reject generalized allegations about “testing” and manufacturer “analyses” made in
         support of finding knowledge of a defect. And Plaintiff’s allegations of consumer
         complaints online or to the NHTSA are insufficient to support a finding of GM's
         knowledge. Moreover, most of Plaintiff’s consumer complaints post-date his
         purchase of the vehicle. Finally, Plaintiff’s allegations based on GM’s internal
         records, communications with its dealerships or service technicians, and review of
         its warranty data are conclusory and insufficient because they do not plausibly
         allege that GM “knew of the defect prior to the time it distributed” the Class
         Vehicles.

 See id. (internal citations omitted).




                                                 16
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6556 Filed 02/03/21 Page 17 of 24




        Ford also claims that the instant case is analogous to out-of-district cases such as DeCoteau

 v. FCA US LLC, No. 15-00020, 2015 WL 6951296 (E.D. Cal. Nov. 10, 2015) and In re Ford Motor

 Co. DPS6 Powershift Transmission Products Liability Litigation, No. 17-06656, 2019 WL

 3000646 (C.D. Cal. May 22, 2019). The court in DeCoteau acknowledged that the case presented

 “a close question.” See 2015 WL 6951296, at *3. DeCoteau agreed with the plaintiffs that “they

 are not required to plead the precise mechanical details of an alleged defect in order to state a

 claim.” Id. However, “Plaintiffs must go further than a conclusory allegation that the Transmission

 Defect exists and is responsible for the injuries outlined in the FAC because automatic

 transmissions, including the DDCT, are complicated systems that demand more detailed factual

 allegations in order to identify a plausible defect.” Id. In the DPS6 case, the court agreed with Ford

 that the complaints failed to plead with particularity. See 2019 WL 3000646, at *7. “While

 Plaintiffs describe a laundry list of ways in which their vehicles' performance is subpar, they tie

 all of these problems to a ‘defect’ in the DPS6 transmission that they allege Ford should have

 disclosed.” Id. “However, while Plaintiffs describe the alleged defect’s effects on their vehicles,

 nowhere do they describe what exactly the defect is.” Id.

        By contrast, several other courts have denied motions to dismiss the fraud claims in similar

 cases. For example, one court in this district found that plaintiffs sufficiently pleaded the

 circumstances of alleged fraud concerning cars marketed for use on racetracks. See Matanky, 370

 F. Supp. 3d at 789. The court wrote:

        Plaintiffs identify specific GM marketing materials, communications, and product
        information which, they allege, misrepresent the track capabilities of the Z06 and
        fail to disclose that the Z06 has a defective cooling system that causes overheating,
        loss of engine power Limp Mode. Plaintiffs adequately allege they saw and relied
        on those communications and materials in deciding to purchase their cars, and


                                                  17
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6557 Filed 02/03/21 Page 18 of 24




         allege that if they knew of the defect they would have either not purchased or paid
         less for their cars. . . . Indeed, Plaintiffs adequately pled the “who” (GM), the
         “what” (knowing about, yet failing to disclose, the alleged cooling system defect),
         the “when” (beginning in 2014, when GM first marketed the Z06), the “where”
         (vehicle information kits and brochures, owner manuals for the car, press kits, and
         GM-sponsored track events), and the “how” (if Plaintiffs knew about the alleged
         defect, they would have paid less for or not bought/leased their cars).

         Plaintiffs’ fraudulent concealment claims satisfy Rule 9(b)’s heightened pleading
         standard.

 Id. at 790 (internal citations omitted).

         Matanky continued that plaintiffs must allege that the manufacturer was aware of the

 alleged defect when the automobile was sold. See id. In that instance, the “specific allegations

 regarding GM’s pre-release testing of the Z06’s track-based performance capabilities, coupled

 with [an engineer’s] February 2015 statement, ma[d]e it reasonable to infer that GM knew of the

 overheating defect prior to the release of the 2015 and 2016 Z06s.” Id. at 792.

         Another recently published case also declined to dismiss similar counts. See In re Gen.

 Motors Air Conditioning Mktg. & Sales Pracs. Litig., 406 F. Supp. 3d 618, 636 (E.D. Mich. 2019).

 In that case, the complaint alleged that GM was aware of an air conditioning defect via several

 sources, including evaluation and testing, repair data, and consumer complaints collected by the

 NHTSA. See id. Furthermore, GM issued a TSB concerning defects in components of the air

 conditioning systems, experienced a large amount of sales of replacement parts, and received

 complaints from customers themselves. See id. at 637. As a whole, these allegations were sufficient

 for the purposes of Rule 9(b). See id. This remained true even though GM had issued some of the

 TSBs after some of the purchases. See id. at 637 n.15 (“‘It is reasonable to infer’ that automakers

 have knowledge of potential defects before they issue technical service bulletins because



                                                 18
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6558 Filed 02/03/21 Page 19 of 24




 ‘presumably, the [bulletins are] proceeded by an accretion of knowledge.’” (quoting In re MyFord

 Touch Litigation, 46 F. Supp. 3d 936, 958 (N.D. Cal. 2014))).

        Finally, a case from just a few months ago also found that plaintiffs had satisfied Rule 9(b)

 in their fraud claims against GM. See Francis, 2020 WL 7042935, at *16. The court held that the

 plaintiffs had adequately alleged the “who,” “what,” and “when” about the defect. See id. at *14.

 They presented numerous allegations in their complaint that “the transmissions [had] a persistent

 and widespread tendency to abnormally wear and malfunction.” See id. For instance, the complaint

 asserted GM knew about the problems from experience with a predecessor transmission design,

 results of pre-production testing, complaints by test drivers and early buyers, and complaints that

 ultimately led to the issuance of more than 60 TSBs. See id. Francis distinguished those allegations

 from the cases on which GM relied in that case. In DeCoteau, for instance, the complaint “featured

 little or no coherent description of the defect or how it impacted the products at issue, beyond

 unsupported allegations that the devices were ‘defective.’” Id. at *15. The court continued: “Unlike

 DeCoteau, in which plaintiffs merely alleged ‘that [a] Transmission Defect exist[ed] and [was]

 responsible’ for their vehicles’ erratic movements, Plaintiffs here plead the ‘mechanical details’ of

 the alleged defect, explaining how Defendant’s transmission system functions and why Plaintiffs

 believe the transmission systems in their vehicles are faulty.” Id.

        The Court finds the instant case to be more analogous to cases like Francis, Matanky, and

 General Motors Air Conditioning than McKee and DeCoteau. Here, Plaintiffs pleaded the

 mechanical details of the alleged defect and explained how the transmission systems in their

 vehicles were faulty. Their complaint lists a variety of issues related to faulty transmissions, such

 as “sudden and unexpected shaking,” “delayed acceleration,” and “hard decelerations.” At this


                                                  19
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6559 Filed 02/03/21 Page 20 of 24




 stage of the litigation, that level of detail sufficiently alleges that “the transmissions [had] a

 persistent and widespread tendency to abnormally wear and malfunction.” See Francis, 2020 WL

 7042935, at *14. The Court disagrees with Ford that these allegations are speculative and simply

 amount to driver error. Plaintiffs convincingly point to TSBs as early as September 21, 2009,

 showing that Ford had knowledge of “harsh 3-1 or 2-1 rolling stop downshift or downshift

 hesitation” in some of its 2010 Fusion vehicles.

        When accepted as true for the purposes of this motion, Plaintiffs’ factual allegations

 plausibly establish Ford’s knowledge of the transmission defect. So the Court is not persuaded that

 the fraud claims should be dismissed for failure to meet the Rule 9(b) standard.

                                      G. Unjust Enrichment

        Many Plaintiffs also plead unjust enrichment claims. Ford is correct that each of these

 should be dismissed.

        When an express warranty covers the matter at issue, an unjust enrichment claim is not

 cognizable. See Matanky, 370 F. Supp. 3d at 803. Indeed, “courts will not imply a contract where

 there is an express contract governing the same subject matter.” General Motors Air Conditioning

 Litig., 406 F. Supp. 3d at 634 (quoting Bowlers’ Alley, Inc v. Cincinnati Ins. Co., 32 F. Supp. 3d

 824, 833 (E.D. Mich. 2014)). Many recent cases in this District confirm that unjust enrichment

 claims should be dismissed against auto manufacturers when a valid express warranty exists. See,

 e.g., McKee, 376 F. Supp. 3d at 762; Hall v. Gen. Motors, LLC, No. 19-10186, 2020 WL 1285636,

 at *9 (E.D. Mich. Mar. 18, 2020), appeal dismissed, No. 20-1321, 2020 WL 6140402 (6th Cir.

 Sept. 28, 2020); Miller v. Gen. Motors, LLC, No. 17-14032, 2018 WL 2740240, at *15 (E.D. Mich.




                                                    20
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6560 Filed 02/03/21 Page 21 of 24




 June 7, 2018), appeal dismissed per stipulation, No. 20-1321, 2020 WL 6140402 (6th Cir. Sept.

 28, 2020).

        Plaintiffs fail to convincingly argue otherwise. In their brief, they note that plaintiffs are

 permitted to plead a breach of contract claim and a quasi-contract claim in the alternative. (ECF

 No. 43, PageID.6436.) But in the same paragraph of the case they cited for that position, the court

 said, “Defendant is absolutely correct that parties cannot recover under the theory of unjust

 enrichment when an express contract exists.” See Cain v. Redbox Automated Retail, LLC, 981 F.

 Supp. 2d 674, 687 (E.D. Mich. 2013). In that case, the court did not dismiss the unjust enrichment

 claims “because Plaintiffs expressly allege that they never agreed to the Terms.” See id. at 687–

 88. That is not the situation here, where the parties agree that there is a valid express warranty.

 When it is undisputed that a warranty covers the matter at issue, a plaintiff cannot plead an

 alternative quasi-contract claim. See General Motors Air Conditioning Litig., 406 F. Supp. 3d at

 635; Hall, 2020 WL 1285636, at *10. So the Court dismisses the unjust enrichment counts here.

                                   H. Product-Liability Claims

        In this catch-all section of Ford’s motion to dismiss, the brief mentions a few specific

 statutes. Upon review, the Court will dismiss one product-liability count only.

        First, Ford asserts that the product-liability claims from the New Mexico plaintiffs should

 be dismissed. (ECF No. 42, PageID.5953–54.) These two plaintiffs allege that they sustained

 damages from Ford’s “false, misleading, and deceptive advertising in connection with their

 business.” (ECF No. 38, PageID.4619, 5046.) Under the New Mexico Motor Vehicle Dealers

 Franchising Act (“MVDFA”), it is unlawful for “any dealer to . . . use false, deceptive or

 misleading advertising in connection with his business.” N.M. Stat. Ann. § 57-16-4. Ford notes


                                                 21
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6561 Filed 02/03/21 Page 22 of 24




 that the New Mexico Plaintiffs did not buy their Fords from a Ford dealership; rather, they

 purchased them used from a Honda dealership and a private seller, respectively. However, it

 similarly is unlawful for “a manufacturer, distributor or representative to . . . use false, deceptive

 or misleading advertising in connection with the manufacturer’s, distributor’s or representative’s

 business.” N.M. Stat. Ann. § 57-16-5. The complaint alleges that the New Mexico Plaintiffs saw

 vehicle advertising. As the Supreme Court of New Mexico has stated, the MVDFA is both a

 “dealer protection act” and “consumer protection act.” Key v. Chrysler Motors Corp., 918 P.2d

 350, 356 (N.M. 1996). Ford has not persuasively argued that consumers cannot sue for false

 advertising under § 57-16-5. Therefore, the Court allows these claims to move forward.

        Second, Ford asks the Court to dismiss the seven similar claims from South Carolina

 plaintiffs. Under South Carolina law, it is unlawful for “any manufacturer . . . to engage in any

 action which is arbitrary, in bad faith, or unconscionable and which causes damage to any of the

 parties or to the public.” S.C. Code Ann. § 56-15-40. Ford states that Plaintiffs’ claims of actions

 that were “unconscionable” or in “bad faith” all relate to advertising even though none of the South

 Carolina plaintiffs alleged seeing and relying on advertising. (ECF No. 42, PageID.5954.) They

 instead allege that they relied on representations from a dealership salesperson. (ECF No. 38,

 PageID.4685–4692.)

        Under South Carolina law, bad faith is defined as the “opposite of good faith, generally

 implying or involving actual or constructive fraud, or a design to deceive or mislead another, or a

 neglect or refusal to fulfill some duty or some contractual obligation, not prompted by an honest

 mistake as to one's rights or duties, but by some interested or sinister motive.” Brown v. Dick Smith

 Nissan, Inc., 777 S.E.2d 208, 211 (S.C. 2015) (quoting State v. Griffin, 84 S.E. 876, 877 (S.C.


                                                  22
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6562 Filed 02/03/21 Page 23 of 24




 1915)). By comparison, an unconscionable action is “the absence of meaningful choice on the part

 of one party due to one-sided contract provisions, together with terms which are so oppressive that

 no reasonable person would make them and no fair and honest person would accept them.” Id.

 (quoting Fanning v. Fritz’s Pontiac-Cadillac-Buick, Inc., 472 S.E.2d 242, 245 (S.C. 1996)).

 Plaintiffs did not respond to this argument in the motion to dismiss, so this claim is abandoned.

 See Cruz, 192 F. Supp. 3d at 838; PNC Bank, 88 F. Supp. 3d at 785. Thus, Count IV of the South

 Carolina claims is dismissed.

        The brief also argues that the product-liability claims overall, like the fraud claims, should

 be entirely barred by the so-called economic loss doctrine. (ECF No. 42, PageID.5953.) That

 principle in some jurisdictions “bars plaintiffs from recovering in tort for losses consisting merely

 of an impairment of the benefit in a contractual bargain with the defendant (i.e., having overpaid

 for a substandard product).” See Francis, 2020 WL 7042935, at *17. In Francis, the court held

 that the doctrine did not prevent any of the claims from going forward. See id. at *18. As another

 court acknowledged: “Whether the economic loss doctrine bars Plaintiffs’ fraud claims is an

 especially complex issue with seemingly persuasive authority on both sides and with potentially

 different applications of the doctrine under the laws of different states.” See General Motors Air

 Conditioning Litig., 406 F. Supp. 3d at 640 (declining to address the argument). Following the lead

 of that case, this Court holds that the economic loss doctrine does not bar these claims at the

 motion-to-dismiss stage.

                                                 IV.

        In conclusion, the Court GRANTS the motion to dismiss the implied warranty claims in

 Alabama Count III, Arizona Count I, Florida Count III, Illinois Count III, New York Count IV,


                                                  23
Case 2:19-cv-12533-SFC-DRG ECF No. 50, PageID.6563 Filed 02/03/21 Page 24 of 24




 North Carolina Count I, Ohio Count IV, Washington Count III, and Wisconsin Count IV. The

 Court also GRANTS the motion to dismiss the related MMWA claims as well as the revocation

 of acceptance claims, consumer-protection claims, and unjust enrichment claims. Regarding the

 product-liability claims, the Court GRANTS the motion to dismiss South Carolina Count IV but

 DENIES the motion to dismiss the other product-liability claims. The Court DENIES the motion

 to dismiss the remainder of the implied warranty and MMWA claims not dismissed above. Finally,

 the Court DENIES the motion to dismiss the breach of express warranty claims and fraud claims.

        IT IS SO ORDERED.

 Dated: February 3, 2021                           s/Sean F. Cox
                                                   Sean F. Cox
                                                   U. S. District Judge




                                              24
